                          Case 18-10512-KBO              Doc 2260        Filed 01/21/21         Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
             In re:                                                 )   Chapter 11
                                                                    )
             Zohar III, Corp., et al.,1                             )   Case No. 18-10512 (KBO)
                                                                    )
                                                Debtors.            )   Jointly Administered
                                                                    )
                                                                    )   Ref. Docket No. 2227
                                                                    )
                                                                    )   Hearing Date: February 17, 2021 at 10:00 a.m. (ET)
                                                                        Objection Deadline: February 4, 2021 at 4:00 p.m. (ET)
                                                                    )
                                                                    )

                       NOTICE OF FILING OF PROPOSED REDACTED
          VERSION OF DEBTORS’ OBJECTION TO PATRIARCH’S MOTION TO TREAT
         FEBRUARY 17 HEARING AS NON-EVIDENTIARY HEARING ON GATING ISSUES
         WITH RESPECT TO DEBTORS’ MOTION PURSUANT TO PARAGRAPHS 18 AND 20
           OF THE SETTLEMENT AGREEMENT TO COMPEL REFUND OF AMOUNTS
              PAID TO PATRIARCH STAKEHOLDERS AND FOR RELATED RELIEF

         TO:          (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
                      DELAWARE; (II) COUNSEL TO THE PATRIARCH STAKEHOLDERS;
                      (III) COUNSEL TO U.S. BANK, AS INDENTURE TRUSTEE; (IV) COUNSEL TO
                      MBIA INSURANCE COMPANY; (V) COUNSEL TO THE ZOHAR III
                      CONTROLLING CLASS; AND (VI) ANY PARTY THAT HAS REQUESTED NOTICE
                      PURSUANT TO BANKRUPTCY RULE 2002

                 PLEASE TAKE NOTICE that on January 4, 2021, the debtors and debtors in possession
         in the above-captioned Chapter 11 cases (collectively, the “Debtors”) filed the Debtors’ Objection
         to Patriarch's Motion to Treat February 17 Hearing as Non-Evidentiary Hearing on Gating Issue
         With Respect to Debtors' Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement
         to Compel Refund of Amounts Paid to Patriarch Stakeholders and For Related Relief [Docket No.
         2227] (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that the Debtors hereby file the proposed redacted
         version of the Objection (the “Proposed Redacted Document”), attached hereto as Exhibit A.

                PLEASE TAKE FURTHER NOTICE that contemporaneously with the filing of the
         Proposed Redacted Document, the Debtors have filed the Debtors’ Motion for Entry of an Order
         Authorizing the Filing of Portions of the Debtors’ Objection to Patriarch's Motion to Treat

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27591193.1
                      Case 18-10512-KBO        Doc 2260     Filed 01/21/21     Page 2 of 3



         February 17 Hearing as Non-Evidentiary Hearing on Gating Issue With Respect to Debtors'
         Motion Pursuant to Paragraphs 18 and 20 of the Settlement Agreement to Compel Refund of
         Amounts Paid to Patriarch Stakeholders and For Related Relief Under Seal (the “Motion to Seal”).

                 PLEASE TAKE FURTHER NOTICE that any objections to the Proposed Redacted
         Document must be filed on or before February 4, 2021 at 4:00 p.m. (ET) (the “Objection
         Deadline”) with the United States Bankruptcy Court for the District of Delaware, 3rd Floor, 824
         Market Street, Wilmington, Delaware 19801. At the same time, you must serve a copy of any
         objection upon the undersigned counsel to the Debtors so as to be received on or before the
         Objection Deadline.

              PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION TO
         SEAL WILL BE HELD ON FEBRUARY 17, 2021 AT 10:00 A.M. (ET) BEFORE THE
         HONORABLE KAREN B. OWENS, IN THE UNITED STATES BANKRUPTCY COURT FOR
         THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, 6TH FLOOR,
         COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.

             PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION TO SEAL WITHOUT FURTHER NOTICE OR A
         HEARING.




27591193.1                                              2
                       Case 18-10512-KBO   Doc 2260     Filed 01/21/21       Page 3 of 3



             Dated: January 21, 2021       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                           /s/ Shane M. Reil
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                   rbrady@ycst.com
                                                   mnestor@ycst.com
                                                   jbarry@ycst.com
                                                   rbartley@ycst.com
                                                   sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




27591193.1                                          3
